On Motion for Rehearing.
HAWKINS, J.
Appellant contends that the evidence is insufficient to support a conviction for assault with intent to murder, because Eason, the injured party, was some fifty or sixty yards away at the time appellant shot him with a shotgun loaded with squirrel shot.
Appellant had run Eason away from home the night before, threatening to get a gun and kill him. On the morning of the assault appellant first got an axe, and when Eason ran appellant seized a gun and shot him. Basquez v. State (Tex. Cr. App.) 26 S.W.(2d) 206, Hatton v. State, 31 Tex. Cr. R. 686, 21 S.W. (2d) 679, and Franklin v. State, 37 Tex. Cr. R. 113, 38 S. W. 802, 1016, seem decisive against appellant’s contention.
The motion for rehearing is overruled.